           Case 2:19-cv-00071-wks Document 119 Filed 04/19/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF VERMONT

ALBIN MELI,                                  )
CHARLIE MELI, and                            )
JEREMIE MELI,                                )
            Plaintiffs,                      )
                                             )
v.                                           )       Civil Action No. 2:19–CV–71
                                             )
CITY OF BURLINGTON, VERMONT                  )
                                             )
BRANDON DEL POZO,                            )
INDIVIDUALLY AND IN HIS                      )
OFFICIAL CAPACITY AS CHIEF                   )
OF POLICE FOR THE CITY OF                    )
BURLINGTON, VERMONT                          )
                                             )
JASON BELLAVANCE,                            )
INDIVIDUALLY AND IN HIS                      )
OFFICIAL CAPACITY AS A POLICE                )
OFFICER FOR THE CITY OF                      )
BURLINGTON, VERMONT                          )
                                             )
CORY CAMPBELL                                )
INDIVIDUALLY AND IN HIS                      )
OFFICIAL CAPACITY AS A POLICE                )
OFFICER FOR THE CITY OF                      )
BURLINGTON, VERMONT,                         )
                                             )
               Defendants.                   )


                                DISCOVERY CERTIFICATE

       I, Barbara R. Blackman, Esq. attorney for the Defendants, certify that on this date, I served
Defendants’ Supplemental Discovery Responses on the counsel of record by electronic mail as
follows:

                                     Evan Chadwick, Esq.
                                  Chadwick & Spensley, PLLC
                                   evan@chadwicklawvt.com
 Case 2:19-cv-00071-wks Document 119 Filed 04/19/21 Page 2 of 2




DATED at Burlington, Vermont, this 19th day of April, 2021.

                                           CITY OF BURLINGTON, POLICE CHIEF
                                           BRANDON DEL POZO, POLICE
                                           OFFICER JASON BELLAVANCE, AND
                                           POLICE OFFICER CORY CAMPBELL

                                   By:     /s/ Barbara R. Blackman, Esq.
                                           Barbara R. Blackman, Esq.
                                           Lynn, Lynn, Blackman & Manitsky, P.C.
                                           Counsel for Defendants
                                           76 St. Paul St., Suite 400
                                           Burlington, VT 05401
                                           (802) 860-1500
                                           bblackman@lynnlawvt.com
